Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The elected species is the species of Group 8 represented by Figs 13 and 14. Applicant elected Group 8 (Fig 13) without traverse in the reply filed on 6/29/20. In the subsequent office action of 7/31/20 the examiner withdrew the election of species requirement as between Figs 13 and 14, thereby adding Fig 14 to elected Group 8 (Fig 13). In the latest reply claims 1-10 and 18-20 are presented by applicant for examination and claims 11-17 are indicated by applicant as being withdrawn. Claims 1-10 and 18-20 are examined on their merits below.
Prior to substantive examination, however, the examiner makes the following commentary for the record. As alluded to above, applicant has now designated dependent claim 11 as being withdrawn from further consideration in the latest claim set. Additionally, however, the applicant has done so without further commentary. This lack of any reason on the record as to why the applicant has now 
In spite of the initial election by applicant of species Group 8, and applicant’s accompanying indication that claim 11 read on the elected species, the examiner originally withdrew claim 11 from further consideration pursuant to the election of species requirement. See applicant’s reply of 6/29/20 and the subsequent office action of 7/31/20. The examiner withdrew claim 11 because as indicated by the examiner in the office action, the features of claim 11 were not described in the application disclosure for Fig 13 and 14 (or shown in these drawings themselves) and they appeared to be described for another species (and shown in those other species drawings). Refer once more to the office action of 7/31/20. 
Applicant then filed a Petition seeking to have claim 11 reinstated on the grounds that the examiners action in withdrawing the claim and findings in support thereof were improper. See the Petition of 8/31/20 at, for example, page 5 thereof. Applicant’s Petition was granted and 
However, as should be apparent, the finding of inadequate written description for the features of claim 11 in the disclosure of Figs 13-14 is very similar to, if not the same as, the earlier determination by the examiner that these same features were not described in the disclosure of Figs 13-14 (for the purpose of the withdrawal of claim 11 from further consideration in the first place). So why would applicant now himself withdraw claim 11 from further consideration, after going 
In addition to the lack of clarity of the record, what has happened here is that the applicant appears not to have made the best use of the examiner’s limited time in the prosecution of the subject application. Why argue for a claim to be reinstated thereby obliging the examiner to 
The amendment filed 4/27/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The change to Fig 13 to add the lead line from numeral 1304 to point to its current location. 
Applicant cites support for the change as being specification [042], [047]-[048], [054], [056], [061] [065]-[066] and Figs 1, 7 and 13. The examiner agrees with applicant that some of the citations including specification [042] taken together with [066] supports the change. However, the problem is that at least some of applicant’s citations suggest that “base member” can be a reference to a different feature in Fig 13, a feature akin to 701 in Fig 7 (although Fig 13 does not appear to specifically describe the feature). See, for example only, applicant’s base member 701. In another example, note that Fig 7 does not appear to show a feature analogous to cover 1303 in [065]. If applicant is in fact arguing that 1304 should be pointing to a different feature in Fig 13, then the lead line now added appears to be new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.
However, the rejections below are made as if the drawing change is properly part of the record pending resolution of the new matter issue.
Additionally, should applicant change the citations made by applicant in support of the drawing change to avoid  the discrepancy indicated above, the examiner will consider withdrawing the objection.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 are finally rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claimed features that were not described in such a way as to show possession of the claimed invention by the applicant are with regard to claims 18-20 (and with emphasis on the text in bold):
a cover comprising a base member” (according to applicant’s own specification, 1300 in Fig 13 is a protective cover and 1303 is a cover. However, as indicated in this office action, the applicant appears to have also used the term cover in the specification to refer to a protective cover. See the detailed description of Fig 7. Thus, the term cover when it is used by itself in the claims, is not well described in the specification. For example only, it could be a reference to 1300 or to 1303 since either one of these can be said to comprise the base member 1304. This is a first reason for the rejection of claim 18.
Additionally, applicant has argued throughout the prosecution of the subject application that the features of Figs 13 and 14 are supported not just by that figure and by specification [065]-[066] directed to the same, but also by disclosure relative to other embodiments. This includes disclosure relative to Fig 7. See applicant’s arguments discussed above. Then see other arguments made during the subject application prosecution history. These arguments, taken together with the way some of these other embodiments are disclosed one explanatory body of a cover. There is no cap in Fig 7, therefore, if 700 is a body of a cover then the cover can be taken to be the structure shown in Fig 7. This suggests that the structure in Fig 13 minus the cap could also be considered a cover in the invention of the applicant. This makes a third cover adding to the ambiguity of the specification indicated above. This is another reason for the rejection, although it is related to the first one. Notice in this particular regard that Fig 7 also has a base member 701 that is a completely different feature from what base member 1304 is now pointing to. So one sees in a claim the limitations a cover comprising a base member. Is this a reference to cover 1300 and base member 1304 or is it a reference to cover 1303 and base member 1304? Or, is it a reference to the cover defined by the body in Fig 13, as with 700 in Fig 7, and to a possible base member in Fig 13 such as 701. Remember applicant is arguing that the disclosure of Fig 13 includes the disclosure of Fig 7 at least in some cases. 

         B.     “a first coupler and a second coupler extending distally from the base member” (in the last office action the rejection was based on the fact that the feature that is the base member in claims 18 and 19 is too vaguely described in [064]-[066] to meet the requirements of the Statute. This ground of the rejection is withdrawn in view of the drawing amendment made in the latest reply. However, the focus is now on the couplers. See Fig 15. If the base member is 1304 shown in Fig 13, how is one supposed to determine what first and second couplers encompass? Is 114/112, 1501/1503 in Fig 15 included or not? How is one supposed to know from the application written description)?
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 18-20 are finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are indefinite because the portions thereof indicated above as not being well described cannot be adequately understood or interpreted. 
Additionally for the reasons indicated above the term “cover” as used by itself in the claims, unlike the term “protective cover” is ambiguous. See also the examiners specific comments in the last rejection. They are incorporated herein by reference, although given the change to claim 6, taken by the examiner to be an admission on the 
Finally claims 1-3, 7-10 and 18-20 are indefinite because in not reciting the body they are incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. The omitted elements are: the body. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. 
Claims 1-10 and 18-20 are finally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of record of U.S. Patent No. 10/172,681. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious in view of the patent claims to construct the apparatus claimed in the subject application in order to provide a more economical or easier to use apparatus.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-10 and 18-20 is/are finally rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (2011/0259777) in view of Hernandez (8,584,881). The term “cover” in claim 1 is interpreted for purposes of this rejection as referring to protective cover 1300, not to cover 1303. The prior art is applied accordingly.
Gupta discloses a cover or protective cover (any of the embodiments of the food storage container or system such as 10 in Fig 1). It comprises a cap (“cover” in claim 18) that can be any of the embodiments of the container disclosed in Gupta such as the container 12 in Figs 2 and 4. Therefore as shown in the drawings the cap defines the claimed rounded vault having a convex exterior. Gupta also shows partial arch trusses (ribs 22) extending to an interstice (best seen at the bottom of the cap in the Fig 4 view), but they are on the concave interior, not on the convex exterior of the cap.

Thus, what Gupta is missing are partial arch trusses on the convex exterior and the claimed annulus (with the trusses extending from the annulus). Regarding the trusses ribs 22 are shock absorbing ribs and Hernandez teaches to form shock absorbers (that are also partial arch trusses) on the exterior of a container or lid. Moreover, the Hernandez partial arch trusses extend from mating peripheral flanges of the container and lid.
It would have been obvious in view of Hernandez to provide the apparatus in Gupta with the noted flanges as a design expedient or in order to provide more secure mating of the parts of the protective cover. Thus, the cap in Gupta having a round shape, the modification would provide it with the claimed annulus. The modification would also leave the body in Gupta (such as 14 in Fig 1) with a feature on which the claimed girdle reads.
.
Applicant's arguments filed 4/27/21 have been fully considered but they are not persuasive. 
First, note the relevant comments above.

 Regarding the prior art rejection applicant argues only that in the rejection the examiner does not point out how the prior art meets the claimed interstice. This is clearly not correct. So note the prior office action at page 22 lines 11-14 where the interstice is clearly discussed . 
Finally, it is quite clear that applicant has drafted the specification in a confusing manner as relates to a handful of terms therein such that when those terms are used in a certain way in the claims (for example, when the terms are used by themselves) it is difficult to tell what specific features the claim terms refer to. Not only that, but the examiner does not see the need for this. If applicant wants the term cap in the claims to be understood by anyone reading the application to  refer to an element such as 1303 in Fig 13 why not use that term consistently and exclusively to refer to the same feature throughout cover and then call something else like 1300 a cover? Why? And, when the ambiguity is pointed out why argue that there is no problem. Of course there is a problem. This is a patent application and there is a requirement for precision in drafting the application disclosure including the claims. Applicant appears to have gotten it right the majority of the time so why the issue with cover?
Thus, “right off the bat” in [030] you start the detailed description by teaching with regard to Figs 1-6  “….a cap 100 that serves as a cover or a cap for a body of a protective cover….”. The protective cover is not shown in Figs 1-6, but why even mention that the cap serves as a cover (instead of say a closure just so you are using a different term) for another feature not yet shown in a drawing that is also a cover? You can’t see the potential for confusion? From this point until [047] applicant has no problem describing the cap as such, so why not use the term cap throughout the rest of the specification to avoid any confusion whatsoever? In any event, the very next time a cover is mentioned in the Detailed Description applicant drafts [047] line 1 to Turning now to Fig 7, illustrated therein is one explanatory body 700 of a cover, suitable for use with the cap (100) of FIGS. 1-6…”. So you look at Fig 7 and you label 700 with arrowhead “body”. But where is the cover? Could it be what is shown in Fig 7? Perhaps something else? At least you realize applicant is now talking about a different cover from the one in [030]. Then continue to [052]. “illustrated therein is an explanatory protective cover 800 for an electronic device in accordance with one or more embodiments of the disclosure”. So now, you have a protective cover, not just a cover. OK, so conceptually may be a protective cover similar to the cover described in [047] for Fig 7 but not shown in that drawing? Could be, but the terms cover and protective cover are different, so maybe not. This is after all a patent application and precise terminology is important. Right? Furthermore, in Fig 8, protective cover 800 has an arrowhead, cap 100 has another arrowhead and body 700 also has an arrowhead. So up to and including at least [0053] how is one supposed to tell that the body and the cap are part of the protective cover (as will become apparent in the 
By the time one gets to [064] and [065] the detailed description of Figs 13 and 14, it has becomes apparent that in at least this embodiment, the entire apparatus is a protective cover 1300, but that applicant may have also used the term cover to refer to a similar structure in other embodiments. See [0047] line 1. However, at this point it is also apparent given the description of body of a cover in [047] lines 1-2, the fact that the cover itself is not shown, the fact that Fig 7 does not show a cap and the fact of the arrowhead from numeral 700 in the figure, that at least in Fig 7 applicant may consider what is illustrated in that drawing to also be a cover. Not only that, but given the disclosure of cover 1303 in at least Fig 13, it is also apparent that the cap does not just serve as a cover, as taught in [030] line 1, but that cover in at least some embodiments including in the elected embodiment. In other words the term cover in the application can be used to refer to at least 3 conceptually different devices. Why? Then add to all of this that the applicant consistently argues that features of other embodiments support the disclosure in elected Figs 13 and 14. So again, you see “cover” appearing  in a phrase by itself in the claims and you are supposed to think what?
   Now in another example, look at the term “base member”. Why exactly does applicant have to use it as an alternative term for annulus 101 in [042] and in some specification paragraphs thereafter? Applicant appears up until [042] to have had no problems describing 101 as an annulus. So why do you have to start describing the annulus as a base member when you know that you have also described a totally different feature, 701 in FIGS. 7 and 8 etc, also as a base member? Why not keep the terms separate in the specification so that when you recite them in the claims the examiner knows exactly what you are talking about. Why 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418.  The examiner can normally be reached on Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JACOB K ACKUN/          Primary Examiner, Art Unit 3736